UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6446



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


BILLY T. JOHNSON,

                Defendant - Appellant.



                               No. 08-7043



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


BILLY T. JOHNSON,

                Defendant - Appellant.



Appeals from the United States District Court for the Southern
District of West Virginia, at Beckley.     Robert C. Chambers,
District Judge. (5:02-cr-00140-2)


Submitted:   August 14, 2008                 Decided:   August 19, 2008
Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy T. Johnson, Appellant Pro Se. John J. Frail, Erik S. Goes,
Assistant United States Attorneys, Charleston, West Virginia; Lisa
Grimes Johnston, Assistant United States Attorney, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In these consolidated appeals, Billy T. Johnson appeals

the district court’s orders denying his motion under 18 U.S.C.

§ 3582(c)(2) (2000) for a reduction of sentence.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      United States v.

Johnson, No. 5:02-cr-00140-2 (S.D.W. Va. Mar. 10, 2008; June 5,

2008).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -